EXHIBIT SHARE PURCHASE AGREEMENT BY AND BETWEEN EMCORE CORPORATION and TANGSHAN CAOFEIDIAN INVESTMENT CO., LTD. 3rd February, 2010 TABLE OF CONTENTS Page ARTICLE I PURCHASE AND SALE OF SHARES 1.1 Purchase and Sale 1.2 Purchase Price 1.3 Initial Net Asset Value Adjustment and Payment of the Estimated Purchase Price. 1.4 Post-Closing Adjustment of the Estimated Purchase Price. 1.5 Closing 1.6 Closing Obligations. ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER 2.1 Organization and Good Standing. 2.2 Authority; No Conflict. 2.3 Capitalization 2.4 Financial Statements. 2.5 Books and Records 2.6 Title to Properties; Encumbrances. 2.7 Sufficiency of Assets 2.8 Accounts Receivable 2.9 Inventory 2.10 No Undisclosed Liabilities. 2.11 Taxes. 2.12 Employee Benefits. 2.13 Compliance with Legal Requirements; Governmental Authorizations. 2.14 Legal Proceedings; Orders. 2.15 Absence of Certain Changes and Events 2.16 Contracts; No Defaults. 2.17 Insurance 2.18 Environmental Matters. 2.19 Employees. 2.20 Labor Relations; Compliance 2.21 Intellectual Property. 2.22 Accounts; Safe Deposit Boxes; Powers of Attorney and Directors and Officers 2.23 Suppliers 2.24 Customers 2.25 Certain Payments 2.26 Disclosure 2.27 Brokers or Finders ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER 3.1 Organization and Good Standing 3.2 Authority; No Conflict. 3.3 Certain Proceedings 3.4 Investment Intent; Ability to Evaluate and Bear Risks 3.5 Brokers or Finders 3.6 Financing 3.7 No Military Affiliation.. ARTICLE IV COVENANTS OF SELLER PRIOR TO CLOSING DATE 4.1 Access and Investigation 4.2 Operation of the Business 4.3 Negative Covenant 4.4 Notification 4.5 Consultation 4.6 Required Approvals 4.7 Acquisition Proposals. 4.8 Commercially Reasonable Efforts ARTICLE V COVENANTS OF BUYER PRIOR TO CLOSING DATE 5.1 Notification 5.2 Required Approvals 5.3 Purchase Price and Loan Funding 5.4 Commercially Reasonable Efforts ARTICLE VI ADDITIONAL AGREEMENTS 6.1 Tax Returns and Transfer Taxes. 6.2 Other Intercompany Arrangements; Third Party Assurances. 6.3 Excluded Insurance Policies; Continued Product Liability Insurance. 6.4 Litigation Support 6.5 Additions to and Modification of Schedules; Notification. 6.6 Non-Solicitation and Non-Competition. 6.7 Restructuring. 6.8 Technology Protection Plan 6.9 Delivery of Documents, Etc. 6.10 Collection of Accounts Receivable 6.11 No Military Application 6.12 Audit Right ARTICLE VII CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE 7.1 Accuracy of Representations 7.2 Seller’s Performance. 7.3 Consents and Approvals 7.4 No Injunction 7.5 Amended and Restated Credit Agreement Release 7.6 PRC Approvals 7.7 Technology Protection Plan. 7.8 US Approvals 7.9 Restructuring 7.10 Company Material Adverse Effect ARTICLE VIII CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE 8.1 Accuracy of Representations 8.2 Buyer’s Performance. 8.3 Consents and Approvals 8.4 No Injunction 8.5 Bank Consent/Release 8.6 [Alhambra Site ARTICLE IX TERMINATION 9.1 Termination Events 9.2 Termination Fee. 9.3 Effect of Termination ARTICLE X INDEMNIFICATION; REMEDIES 10.1 Survival 10.2 Indemnification and Payment of Damages by Seller 10.3 Indemnification and Payment of Damages by Buyer 10.4 Time Limitations. 10.5 Limitations on Amount 10.6 Exclusive Remedy; Holdback Amount. 10.7 Procedure for Indemnification–Third Party Claims. 10.8 Procedure for Indemnification–Other Claims 10.9 Interpretation 10.10 Tax Purchase Price ARTICLE XI GENERAL PROVISIONS 11.1 Expenses 11.2 Public Announcements 11.3 Confidentiality. 11.4 Notices 11.5 Arbitration. 11.6 Further Assurances 11.7 Waiver 11.8 Entire Agreement and Modification 11.9 Seller’s Schedule 11.10 Assignments, Successors, and No Third-Party Rights 11.11 Severability 11.12 Time of Essence 11.13 Governing Law 11.14 Equitable Remedies 11.15 Execution 11.16 Other Definitional and Interpretive Matters. SHARE PURCHASE AGREEMENT This Share Purchase Agreement (“Agreement”) is made as of the 3rd day ofFebruary, 2010, by and between EMCORE Corporation, a New Jersey corporation with its principal executive office at 10420 Research Road, SE Albuquerque, NM 87123 U.S.A. (“Seller”), and Tangshan Caofeidian Investment Co., Ltd., a limited liability company incorporated under the laws of the PRC, with its legal address at: Kilometer Zero, Caofeidian Industrial Zone, Tanghai County, Tangshan City, Hebei Province 063200, PRC (“Buyer”).For purposes of this Agreement, the terms set forth in Exhibit 1 shall have the meanings specified or referred to therein. R E C I T A L S A.Seller and its Subsidiaries (collectively, the “Emcore Companies” and each individually, an “Emcore Company”) are engaged in the business of designing, manufacturing and selling (i) telecom, enterprise, cable tv, fiber-to-the-premises, video transport, satellite communication and specialty photonics optical components, sub-systems and systems that enable the transmission of video, voice and data over high-capacity fiber optic cables in various fiber-optic transmission networks (the “Fiber Business”) and (ii) solar products for satellite and terrestrial applications (the “Solar Business”). B.Buyer is interested in acquiring control of, and entering into a joint venture with Seller to operate a business (the “Business”) consisting of all aspects of the Fiber Business other than the design, manufacture and sale of satellite communication and specialty photonics products.The Solar Business and the satellite communication and specialty photonics products portion of the Fiber Business (the “Retained Fiber Business” and, together with the Solar Business, the “Retained Business”) would continue to be owned and operated solely by Seller. C.In order to enter into a joint venture with Buyer with respect to the Business, Buyer and Seller intend that the Emcore Companies enter into a restructuring (the “Restructuring”) consisting of the transfer of substantially all of the assets, liabilities, obligations, agreements, employees and operations of the Business, other than cash and cash equivalents, as a going concern to Seller’s wholly-owned Hong Kong subsidiary, to be incorporated and established before Closing as part of the Restructuring (the “Company”), or to another Acquired Company.The basic step plan of the Restructuring as agreed between the parties is set forth in Schedule C, and a detailed step plan substantially consistent with the basic step plan shall be agreed between the Parties as soon as practicable after signing of this Agreement which shall be attached to this Agreement and replace the existing basic step plan (the “Restructuring Plan”). D.Following the Restructuring, Buyer desires to purchase, and Seller desires to sell, 6,000,000 shares (the “Shares”) of capital stock of the Company representing 60% of the total outstanding shares to be issued by the Company to Seller prior to Closing, on the terms and conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the mutual representations, warranties and agreements contained herein, the parties hereto agree as follows: ARTICLE I PURCHASE AND SALE OF SHARES 1.1Purchase and Sale .Subject to the terms and conditions set forth in this Agreement, at the Closing, Seller will sell, transfer and deliver to Buyer, and Buyer will purchase from Seller, the Shares, which shall constitute 60% of the total outstanding shares of capital stock of the Company, free and clear of all Encumbrances, in exchange for payment of the Purchase Price by Buyer. 1.2Purchase Price .The amount payable to Seller for the purchase and sale of the Shares shall be $27,750,000, subject to adjustment by reference to the Final Net Asset Value Amount pursuant to Section 1.4 (such adjusted amount being the “Final Purchase Price”). 1.3Initial Net Asset Value Adjustment and Payment of the Estimated Purchase Price. (a)On or before a date not less than three (3) Business Days prior to the Closing Date, Seller shall cause the Company to prepare and deliver to Buyer an estimated consolidated net asset value statement for the Company, in the form of Exhibit 2, as of 12:01 a.m. (Albuquerquetime) on the Closing Date (the “Estimated Net Asset Value Statement”) setting forth a good faith estimate of the Company Net Asset Value as of the Closing (the “Estimated Net Asset Value Amount”), certified by Seller’s Chief Financial Officer as being (x) prepared in accordance with GAAP using the same accounting methods, policies, practices and procedures (other than footnotes), with consistent classifications and estimation methodologies (with the exception that the June 30, 2009 balance sheet includes $723,000 in cash and $12,530,000 in real property that are not assets of the Business and are not included in any subsequent balance sheets of the Business), as were used in the preparation of the pro forma unaudited financial statements of the Business as of and for the nine months ending June 30, 2009 and as of and for the six months ending December 31, 2009 as provided by Seller to Buyer prior to the date of this Agreement,(y) based on all information known to such Chief Financial Officer at such time and such other information then reasonably available to the Company, Seller or such Chief Financial Officer and (z) prepared after due inquiry of all personnel responsible for the preparation of financial information of the Company in the Ordinary Course of Business. (b)Based on the Estimated Net Asset Value Statement, if the Estimated Net Asset Value Amount is: (i)equal to or greater than 110% of the Target Net Asset Value Amount, the “Estimated Purchase Price” shall equal (x) $27,750,000 plus (y) 60% of the amount (and only such amount) of the Estimated Net Asset Value Amount that exceeds 110% of the
